               Case 3:20-cv-05368-RBL Document 19 Filed 07/28/20 Page 1 of 4



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        STEPHEN M MCKINNEY,                               CASE NO. C20-5368RBL
 9
                               Plaintiff,                 ORDER
10               v.

11       WOODBROOK TNC LLC, and
         NATIONAL CREDIT SYSTEMS,
12       INC.,

13
                               Defendants.
14

15
             THIS MATTER is before the Court on Plaintiff McKinney’s Motion to Remand his state
16
     law claims against Defendant Woodbrook. [Dkt. # 11]. McKinney sued Woodbrook (under state
17
     law) for unlawfully terminating his lease, and Defendant National Credit Systems (mostly under
18
     federal law) for the way it handled and reported to credit agencies the debt Woodbrook claimed
19
     McKinney owed it. He sued in Pierce County Superior Court, and Defendants removed the case
20
     here.
21
             McKinney now seeks remand of his state law claims against Woodbrook, arguing they do
22
     not arise from the same case or controversy as his federal claims against National Credit. He
23
     argues that the Court should decline to exercise supplemental jurisdiction over the state law
24


     ORDER - 1
               Case 3:20-cv-05368-RBL Document 19 Filed 07/28/20 Page 2 of 4



 1   claims and remand that portion of the case to Pierce County, while retaining jurisdiction over his

 2   federal FDCPA and FCRA claims.

 3          McKinney acknowledges that the Court has supplemental jurisdiction under 42 U.S.C. §

 4   1367(a), but urges it to decline to exercise that jurisdiction over his state law claims in its

 5   discretion. Even the dismissal or deletion of the federal claims raises a question as to whether the

 6   Court should retain supplemental jurisdiction over a case properly removed here; it does not

 7   deprive this Court of subject matter jurisdiction:

 8          With respect to supplemental jurisdiction in particular, a federal court has subject-
            matter jurisdiction over specified state-law claims, which it may (or may not)
 9          choose to exercise. See §§ 1367(a), (c). A district court’s decision whether to
            exercise that jurisdiction after dismissing every claim over which it had original
10          jurisdiction is purely discretionary. See § 1367 (c) (“The district courts may
            decline to exercise supplemental jurisdiction over a claim ... if ... the district court
11          has dismissed all claims over which it has original jurisdiction”)[.]

12   Carlsbad Technology, Inc. v HIF Bio, Inc., 556 U.S. 635, 638 (2009). Here, the federal claims

13   remain, but McKinney argues that the two sets of claims involve different facts, different

14   defendants, and different time frames.

15          But he chose to sue both defendants in one lawsuit, and his complaint describes the two

16   sets of claims simultaneously. They are related. McKinney claims Woodbrook tortiously evicted

17   him, over-charged him, and wrongfully assigned or reported the erroneous debt to National

18   Credit. National Credit then erroneously reported the debt to Experian and perhaps other credit

19   agencies. Indeed, McKinney’s complaint alleges that the two defendants have a pattern or

20   practice of such conduct:

21

22

23

24


     ORDER - 2
               Case 3:20-cv-05368-RBL Document 19 Filed 07/28/20 Page 3 of 4



 1

 2

 3

 4

 5

 6

 7
     [Dkt. # 1-1 at 15]. McKinney asserts at least one of his state law claims (CPA) against both
 8
     defendants, and he asserts at least two state law claims against only the “federal” defendant,
 9
     National Credit. [Dkt. # 1-1].
10
             Defendants oppose remanding a portion of the case to state court, arguing that the claims
11
     are intertwined and that the Court should avoid piecemeal litigation in the name of judicial
12
     economy. They also argue that splitting the claims would increase costs, create the potential for
13
     conflicting or duplicative scheduling, and the possibility of inconsistent verdicts. They argue
14
     persuasively that none of the § 1367(c) factors support splitting McKinney’s claims. Those
15
     factors are:
16
             (1) the claim raises a novel or complex issue of state law;
17
             (2) the claim substantially predominates over the claim or claims over which the district
18
     court has original jurisdiction;
19
             (3) the district court has dismissed all claims over which it has original jurisdiction; or,
20
             (4) in exceptional circumstances, there are other compelling reasons for declining
21
     jurisdiction.
22
     28 U.S.C. §1367(c). See Mincy v. Staff Leasing, L.P., 100 F. Supp. 2d 1050, 1054 (D. Ariz.
23
     2000) (“where, as here, all claims arise from the same set of facts ... the state claims do not
24


     ORDER - 3
              Case 3:20-cv-05368-RBL Document 19 Filed 07/28/20 Page 4 of 4



 1   predominate the federal claim”); Kabealo v. Davis, 829 F. Supp. 923, 927-28 (S.D. Ohio 1993)

 2   (where state-law claims and federal cause of action were “based upon the same series of events

 3   or circumstances” state claims did not “predominate”; motion to remand denied), aff'd, 72 F.2d

 4   129 (6th Cir. 1995).

 5          For these reasons, and for others articulated in the defendants’ responses, McKinney’s

 6   Motion to Remand a portion of the case under § 1367(c) is DENIED.

 7          IT IS SO ORDERED.

 8    Dated this 28th day of July, 2020.



                                                        A
 9

10
                                                        Ronald B. Leighton
11                                                      United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
